Exhibit 10.1






LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of November 1, 2016
(the “Effective Date”) between SILICON VALLEY BANK, a California banking
corporation (“Bank”), and A10 NETWORKS, INC., a Delaware corporation
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. The parties agree as follows:
1.ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP (except in the
case of unaudited financial statements, for the absence of footnotes and subject
to year-end audit adjustments); provided, however, that if that if at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either Borrower or Bank shall so
request, Borrower and Bank shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, further, that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrower shall provide Bank financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP; provided, further,
that (x) any obligations of a Person under a lease (whether existing now or
entered into in the future) that is not (or would not be) a capital lease
obligation under GAAP as in effect on the Effective Date shall not be treated as
a capital lease obligation solely as a result of the adopting of changes in
GAAP. Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.
2.    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.1.1    Revolving Advances.
(a)    Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Availability Amount. Amounts borrowed
under the Revolving Line may be repaid and, prior to the Revolving Line Maturity
Date, reborrowed, subject to the applicable terms and conditions precedent
herein.
(b)    Termination; Repayment. The Revolving Line terminates on the Revolving
Line Maturity Date, when the principal amount of all Advances, the accrued and
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
2.1.2    Letters of Credit Sublimit.
(a)    As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit denominated in Dollars for Borrower’s account. The aggregate amount
utilized for the issuance of Letters of Credit shall at all times reduce the
amount otherwise available for Advances under the Revolving Line. The aggregate
face amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) may not exceed (i) the lesser of (A) the Revolving Line or
(B) the Borrowing Base, minus (ii) the sum of all outstanding principal amounts
of any Advances (including the aggregate face amount of any outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit)).
(b)    If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date, Borrower shall provide to Bank cash collateral in an amount
equal to at least 105% of the aggregate face amount of all such Letters of
Credit plus all interest,


BN 22796152v7

--------------------------------------------------------------------------------




fees, and costs due or estimated by Bank to become due in connection therewith,
to secure all of the Obligations relating to such Letters of Credit. All Letters
of Credit shall be in form and substance acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank’s standard
Application and Letter of Credit Agreement (the “Letter of Credit Application”).
Borrower agrees to execute any further documentation in connection with the
Letters of Credit as Bank may reasonably request. Borrower further agrees to be
bound by the regulations and interpretations of the issuer of any Letters of
Credit guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.
(c)    The obligation of Borrower to immediately reimburse Bank for drawings
made under Letters of Credit shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
such Letters of Credit, and the Letter of Credit Application.
2.1.3    [Reserved].
2.1.4    [Reserved].
2.1.5    [Reserved].
2.2    Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash the amount of such excess (such
excess, the “Overadvance”). Without limiting Borrower’s obligation to repay Bank
any Overadvance, Borrower agrees to pay Bank interest on the outstanding amount
of any Overadvance, on demand, at the Default Rate.
2.3    Payment of Interest on the Credit Extensions.
(a)    Interest; Payment. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to (i) for Prime Rate Advances, the
greater of (1) zero percent (0%) or (2) the Prime Rate plus the applicable Prime
Rate Margin, and (ii) for LIBOR Advances, the greater of (1) zero percent (0%)
plus the applicable LIBOR Rate Margin or (2) the LIBOR Rate plus the applicable
LIBOR Rate Margin. On and after the expiration of any Interest Period applicable
to any LIBOR Advance outstanding on the date of occurrence of an Event of
Default or acceleration of the Obligations, the amount of such LIBOR Advance
shall, during the continuance of such Event of Default or after acceleration,
bear interest at a rate per annum equal to the Prime Rate plus five percent
(5.00%). Pursuant to the terms hereof, interest on each Advance shall be paid in
arrears on each Interest Payment Date. Interest shall also be paid on the date
of any prepayment of any Advance pursuant to this Agreement for the portion of
any Advance so prepaid and upon payment (including prepayment) in full thereof.
All accrued but unpaid interest on the Advances shall be due and payable on the
Revolving Line Maturity Date.
(b)    Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.
(c)    LIBOR Advances. The interest rate applicable to each LIBOR Advance shall
be determined in accordance with Section 3.5(a) hereunder. Subject to Sections
3.6 and 3.7, such rate shall apply during the entire Interest Period applicable
to such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.
(d)    Computation of Interest. Any interest hereunder will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a
year of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.


2
BN 22796152v7

--------------------------------------------------------------------------------




(e)    Default Rate. Upon the occurrence and during the continuance of an Event
of Default, Obligations shall bear interest at a rate per annum which is five
percentage points (5.0%) above the rate that would otherwise be applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
provided in this Section 2.3(e) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Bank.
2.4    Fees. Borrower shall pay to Bank:
(a)    Commitment Fee. A fully earned, non-refundable commitment fee equal to
one quarter of one percent (0.25%) of the Revolving Line, on the Effective Date;
(b)    Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of Letters of Credit, including, without limitation, a letter of
credit fee of two and one-tenth percent (2.10%) per annum of the face amount of
each Letter of Credit issued, upon the issuance of such Letter of Credit, each
anniversary of the issuance during the term of such Letter of Credit, and upon
the renewal of such Letter of Credit by Bank;
(c)    Termination Fee. Upon termination of this Agreement for any reason prior
to the Revolving Line Maturity Date, in addition to the payment of any other
amounts then-owing, a termination fee in an amount equal to one percent (1.00%)
of the Revolving Line; provided that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from Bank;
(d)    Unused Revolving Line Facility Fee. Payable quarterly in arrears on
January 1, 2017, on the first day of each calendar quarter occurring thereafter
prior to the Revolving Line Maturity Date, and on the Revolving Line Maturity
Date, a fee (the “Unused Revolving Line Facility Fee”) in an amount equal to
four tenths of one percent (0.40%) per annum of the average unused portion of
the Revolving Line, as determined by Bank. The unused portion of the Revolving
Line, for purposes of this calculation, shall be calculated on a calendar
quarter basis and shall equal the difference between (i) the Revolving Line, and
(ii) the average for the period of the daily closing balance of the Revolving
Line outstanding plus the sum of the aggregate amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit); and
(e)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank).
(f)    Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.
2.5    Payments; Application of Payments; Debit of Accounts.
(a)    All payments to be made by Borrower under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
(b)    Prior to the occurrence of an Event of Default, payments shall be applied
as directed by Borrower. Upon and during the continuance of an Event of Default,
Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied and Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by


3
BN 22796152v7

--------------------------------------------------------------------------------




Borrower to Bank or otherwise received by Bank under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.
(c)    Bank may debit any of Borrower’s deposit accounts maintained at Bank, for
principal and interest payments or any other amounts Borrower owes Bank when
due. These debits shall not constitute a set-off.
2.6    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this Section
2.6 shall survive the termination of this Agreement.
3.    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Advance. Bank’s obligation to make the
initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
(a)    duly executed original signatures to the Loan Documents;
(b)    [reserved];
(c)    [reserved];
(d)    the Operating Documents and long-form good standing certificates of
Borrower certified by the Secretary of State of Borrower’s jurisdiction of
organization or formation and each jurisdiction in which Borrower is qualified
to conduct business, each as of a date no earlier than thirty (30) days prior to
the Effective Date;
(e)    duly executed original signatures to the completed Borrowing Resolutions
for Borrower;
(f)    duly executed original signature to a payoff letter, in form and
substance reasonably satisfactory to Bank, from Royal Bank of Canada evidencing
that the Credit Agreement dated as of September 30, 2013, among Borrower,
various lenders, and Royal Bank of Canada, as agent for such lenders, shall have
been terminated and all amounts thereunder shall have been paid in full,
together with authorization to file the applicable UCC-3 termination statements
to be recorded with the Delaware Secretary of State;
(g)    [reserved];
(h)    [reserved];


4
BN 22796152v7

--------------------------------------------------------------------------------




(i)    certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Advance, will be terminated or released;
(j)    the Perfection Certificate(s) of Borrower, together with the duly
executed original signature thereto;
(k)    [reserved];
(l)    a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signature thereto;
(m)    evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank; provided that such
endorsements shall be delivered on or prior to the date that is ten (10)
Business Days after the Effective Date (or such later date as the Bank may agree
in its sole discretion).
(n)    [reserved];
(o)    payment of the fees and Bank Expenses then due as specified in Section
2.5 hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)    except as otherwise provided in Section 3.5(a), timely receipt of an
executed Payment/Advance Form;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
(c)    Bank determines to its reasonable satisfaction that there has not been a
Material Adverse Change.
3.3    [Reserved].
3.4    Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
3.5    Procedures for Borrowing.


5
BN 22796152v7

--------------------------------------------------------------------------------




(a)    Subject to the prior satisfaction of all other applicable conditions to
the making of an Advance set forth in this Agreement, an Advance shall be made
upon Borrower’s irrevocable written notice delivered to Bank by electronic mail
in the form of a Notice of Borrowing executed by an Authorized Signer or without
instructions if any Advances is necessary to meet Obligations which have become
due. Such Notice of Borrowing must be received by Bank prior to 12:00 p.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of any LIBOR Advance, and (ii) on the requested
Funding Date, in the case of a Prime Rate Advance, specifying: (1) the amount of
the Advance; (2) the requested Funding Date; (3) whether the Advance is to be
comprised of LIBOR Advances or Prime Rate Advances; and (4) the duration of the
Interest Period applicable to any such LIBOR Advances included in such notice;
provided that if the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month. In addition to such Notice of Borrowing, Borrower
must promptly deliver to Bank by electronic mail a completed Borrowing Base
Certificate executed by an Authorized Signer together with such other reports
and information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.
(b)    On the Funding Date, Bank shall transfer proceeds of an Advance by wire
transfer to such account as Borrower may instruct in the Notice of Borrowing.
3.6    Conversion and Continuation Elections.
(a)    So long as (i) no Event of Default exists; (ii) Borrower shall not have
sent any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:
(1)    elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;
(2)    elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date; or
(3)    elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date into Prime Rate Advances.
(b)    Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:
(1)    proposed Conversion Date or Continuation Date;
(2)    aggregate amount of the Advances to be converted or continued;
(3)    nature of the proposed conversion or continuation; and
(4)    if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.
(c)    If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected to convert such
LIBOR Advances into Prime Rate Advances.


6
BN 22796152v7

--------------------------------------------------------------------------------




(d)    Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate
Advances in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrower agrees to pay Bank, upon demand by Bank (or Bank
may, at its option, debit any account Borrower maintains with Bank) any amounts
required to compensate Bank for any loss (including loss of anticipated
profits), cost, or expense incurred by Bank, as a result of the conversion of
LIBOR Advances to Prime Rate Advances pursuant to this Section 3.6(d).
(e)    Notwithstanding anything to the contrary contained herein, Bank shall not
be required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.
3.7    Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:
(a)    Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.
(b)    Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon (i)
no Advances may be made as, or converted to, LIBOR Advances until such time as
Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.
(c)    Compensation for Breakage or Non-Commencement of Interest Periods. If (i)
for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.8(c) and
3.8(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:
(A)    the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from (y)
the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, to (z) in the case of a failure to
borrow, convert or continue as provided in clause (i) above, the last day of the
Interest Period that would have commenced on the date of such borrowing,
conversion or continuing but for such failure, and in the case of a payment,
reduction or conversion prior to the last day of an Interest Period applicable
to a LIBOR Advance as provided in clause (ii) above, the last day of such
Interest Period, in each case at the applicable rate of


7
BN 22796152v7

--------------------------------------------------------------------------------




interest or other return for such LIBOR Advance(s) provided for herein
(excluding, however, the LIBOR Rate Margin included therein, if any), over
(B)    the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.
Bank’s request shall set forth in reasonable detail the manner and method of
computing such compensation and such determination as to such compensation shall
be conclusive absent manifest error.
(d)    Assumptions Concerning Funding of LIBOR Advances. Calculation of all
amounts payable to Bank under this Section 3.7 and under Section 3.8 shall be
made as though Bank had actually funded each relevant LIBOR Advance through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.7 and under Section
3.8.
(e)    LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and (ii)
subject to the provisions of Section 3.7(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.
3.8    Additional Requirements/Provisions Regarding LIBOR Advances.
(a)    Borrower shall pay Bank, upon demand by Bank, from time to time such
amounts as Bank may determine in its reasonable discretion to be necessary to
compensate it for any costs incurred by Bank that Bank determines in its
reasonable discretion are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:
(i)    changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);
(ii)    imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or
(iii)    imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).
Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth in
reasonable detail the basis and amount of each request by Bank for compensation
under this Section 3.8(a). Determinations and allocations by Bank for purposes
of this Section 3.8(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.


8
BN 22796152v7

--------------------------------------------------------------------------------




(b)    If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five (5)
days after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section 3.8(b) and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 3.8, Borrower shall not
be required to compensate Bank pursuant to this Section 3.8(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 3.8(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.
(c)    If, at any time, Bank, in its sole and absolute discretion, determines
that (i) the amount of LIBOR Advances for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) LIBOR does not accurately reflect the cost to Bank of lending
the LIBOR Advances, then Bank shall promptly give notice thereof to Borrower.
Upon the giving of such notice, Bank’s obligation to make the LIBOR Advances
shall terminate; provided, however, LIBOR Advances shall not terminate if Bank
and Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.
(d)    If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.7(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.
4.    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
For the avoidance of doubt, at all times, the Collateral shall include all
proceeds of all Intellectual Property (whether acquired upon the sale, lease,
license, exchange or other disposition of such Intellectual Property) and all
other rights arising out of Intellectual Property.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein. The Collateral may
also be subject to Permitted Liens.


9
BN 22796152v7

--------------------------------------------------------------------------------




If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to at least one hundred five percent
(105.0%), of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its business judgment), to secure all of the Obligations relating to
such Letters of Credit.
4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral.
The Collateral may also be subject to Permitted Liens. If Borrower shall acquire
one or more commercial tort claims with demand for recovery in excess of One
Million Dollars ($1,000,000) in the aggregate, Borrower shall promptly notify
Bank in a writing signed by Borrower of the general details thereof and grant to
Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.
4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.
5.    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that, except as may have
been updated by a notification to Bank pursuant to Section 7.2, (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) except as disclosed
in the Perfection Certificate, Borrower (and each of its predecessors) has not,
in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete in all material respects (it being understood and agreed that Borrower
may from time to time update certain information in the Perfection Certificate
after the Effective Date to the extent permitted by one or more specific
provisions in this Agreement). If Borrower is not now a Registered Organization
but later becomes one, Borrower shall promptly notify Bank of such occurrence
and provide Bank with Borrower’s organizational identification number.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing,


10
BN 22796152v7

--------------------------------------------------------------------------------




registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect and filings necessary to perfect
the Liens created under the Loan Documents) or (v) conflict with, contravene,
constitute a default or breach under, or result in or permit the termination or
acceleration of, any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which it is a party or by which it is
bound in which the default could reasonably be expected to have a material
adverse effect on Borrower’s business.
5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith or for which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein to the extent required by the term of Section 6.6. To
Borrower’s knowledge, the Accounts are bona fide, existing obligations of the
Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2. None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to third parties
in the ordinary course of business or disclosed on the Perfection Certificate,
(b) over-the-counter software that is commercially available to the public, and
(c) material Intellectual Property licensed to Borrower and noted on the
Perfection Certificate. To Borrower’s knowledge, each Patent which it owns or
purports to own and which is material to Borrower’s business is valid and
enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made in writing that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
would not reasonably be expected to have a material adverse effect on Borrower’s
business.
Except as noted on the Perfection Certificate, or with respect to which notice
is provided pursuant to Section 6.8(b) hereof, Borrower is not a party to, nor
is it bound by, any Restricted License.
5.3    Accounts Receivable.
(a)    For any Eligible Account in any Borrowing Base Certificate, all
statements made and all unpaid balances appearing in all invoices, instruments
and other documents evidencing such Eligible Accounts are and shall be true and
correct in all material respects and all such invoices, instruments and other
documents, and all of Borrower's Books are genuine and in all material respects
what they purport to be. If an Event of Default has occurred and is continuing
or during a Net Cash Trigger Period, Bank may notify any Account Debtor owing
Borrower money of Bank’s security interest in such funds and verify the amount
of such Eligible Account.
(b)    All sales and other transactions underlying or giving rise to each
Eligible Account shall comply in all material respects with all applicable laws
and governmental rules and regulations. Borrower has no knowledge of any actual
or imminent Insolvency Proceeding of any Account Debtor whose accounts are
Eligible Accounts in any Borrowing Base Certificate. To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms, except to the extent the enforceability thereof may be limited by
applicable bankruptcy, insolvency, moratorium and other laws affecting
creditor's rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law).


11
BN 22796152v7

--------------------------------------------------------------------------------




5.4    Litigation. Except as disclosed pursuant to Section 6.2(j), there are no
actions or proceedings pending or, to the knowledge of any Responsible Officer,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than, individually or in the aggregate, Five Million Dollars
($5,000,000).
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the dates and for the
periods presented. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.
5.6    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
generally (including trade debts) as they mature.
5.7    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all material consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.
5.8    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.
5.9    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except (a) to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, or (b) if such
taxes, assessments, deposits and contributions do not, individually or in the
aggregate, exceed $250,000.
To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of $250,000. Borrower has paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital, for general corporate purposes and to fund
its general business requirements.
5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements


12
BN 22796152v7

--------------------------------------------------------------------------------




not misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ materially from the projected or
forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6.    AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1    Government Compliance.
(a)    Except as permitted by Sections 7.1 and 7.3, maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on Borrower’s business or operations. Borrower shall comply, and
have each Subsidiary comply, in all material respects, with all laws, ordinances
and regulations to which it is subject.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly, upon Bank’s request, provide copies of any such obtained Governmental
Approvals to Bank.
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:
(a)    Borrowing Base Reports. During a Net Cash Trigger Period, and so long as
Credit Extensions are being requested or are outstanding, within thirty (30)
days after the last day of each month, aged listings of accounts receivable
(separately reporting for domestic and foreign accounts receivable), and
accounts payable (by invoice date), a sell through report, and a deferred
revenue schedule (the “Borrowing Base Reports”);
(b)    Borrowing Base Certificate. During a Net Cash Trigger Period, and so long
as Credit Extensions are being requested or are outstanding, within thirty (30)
days after the last day of each month and together with the Borrowing Base
Reports, a duly completed Borrowing Base Certificate signed by a Responsible
Officer;
(c)    Quarterly Financial Statements. As soon as available, but no later than
forty five (45) days after the last day of each of the first three fiscal
quarters of Borrower’s fiscal year, a company prepared consolidated balance
sheet and income statement covering Borrower’s and each of its Subsidiary’s
operations for such fiscal quarter certified by a Responsible Officer and in a
form reasonably acceptable to Bank (the “Quarterly Financial Statements”);
(d)    Compliance Certificate. Within forty five (45) days after the last day of
each fiscal quarter and thirty (30) days after the last day of each month during
a Net Cash Trigger Period, a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such period, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Bank may reasonably
request;
(e)    Annual Operating Budget and Financial Projections. Within thirty (30)
days after approval by Borrower’s board of directors, but in no event later than
sixty (60) days after the end of each fiscal year of Borrower, (i) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by quarter) for the upcoming fiscal year of Borrower, and (ii)
annual financial projections for the following fiscal year (on a quarterly
basis) as approved by Borrower’s board of directors, together with any related
business forecasts used in the preparation of such annual financial projections;


13
BN 22796152v7

--------------------------------------------------------------------------------




(f)    Annual Audited Financial Statements. As soon as available, but no later
than one hundred eighty (180) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
Deloitte or another independent certified public accounting firm reasonably
acceptable to Bank;
(g)    Net Cash. Promptly upon knowledge of the same, notice that Borrower’s Net
Cash has fallen below $65,000,000 or below $50,000,000.
(h)    Monthly Cash Reporting. At any time Borrower’s Net Cash is less than
$65,000,000, monthly account statements for each of the deposit account or
securities account maintained by Borrower or any of its Subsidiaries (other than
accounts maintained with Bank), as soon as available, but no later than 3
Business Days after the last day of each month.
(i)    SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms of this Section 6.2 (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the Internet at Borrower’s website address. As to any information contained
in the materials furnished pursuant to this clause (h), Borrower shall not be
required separately to furnish such information under clauses (c) and (f), but
the foregoing shall not be in derogation of the obligation of Borrower to
furnish the information and materials described in such clauses (c) and (f) at
the times specified therein.
(j)    Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Five Million Dollars
($5,000,000) or more; and
(k)    Other Financial Information. Other financial information reasonably
requested by Bank.
6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve (a) during a Net Cash Trigger Period, more than
One Million Dollars ($1,000,000), and (b) at all other times, more than Five
Million Dollars ($5,000,000).
6.4    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except as otherwise permitted by the terms of Section 5.9 hereof,
and shall deliver to Bank, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.
6.5    Insurance.
(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank. All property policies shall
have a lender’s loss payable endorsement showing Bank as the sole lender loss
payee. All liability policies shall show, or have endorsements showing, Bank as
an additional insured. Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.


14
BN 22796152v7

--------------------------------------------------------------------------------




(b)    Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Million Five Hundred Thousand Dollars ($2,500,000) individually with
respect to any one loss, and in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property or for other property useful in the business; provided that any
such replacement or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Bank has been granted a first priority security interest; provided that the
Collateral may also be subject to Permitted Liens, and (b) after the occurrence
and during the continuance of an Event of Default, all proceeds payable under
such casualty policy shall, at the option of Bank, be payable to Bank on account
of the Obligations.
(c)    [reserved].
(d)    At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Bank deems prudent.
6.6    Operating Accounts and Control Agreements. For each Collateral Account
that Borrower at any time maintains in the United States, Borrower shall cause
the applicable bank or financial institution (other than Bank) at or with which
any Collateral Account is maintained to execute and deliver a Control Agreement
or other appropriate instrument with respect to such Collateral Account to
perfect Bank’s Lien in such Collateral Account in accordance with the terms
hereunder which Control Agreement may not be terminated without the prior
written consent of Bank. The provisions of the previous sentence shall not apply
to (i) deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such or (ii) Borrower’s accounts
maintained at JPMorgan Bank and BlackRock until the earlier of (a) ninety (90)
days after the Effective Date (or such later date as the Bank may agree in its
sole discretion), or (b) 10 days prior to the initial extension of credit
hereunder. Borrower shall at all times maintain no less than seventy-five
percent (75%) of its Net Cash in a branch office of a bank or securities
intermediary located within the United States.
6.7    Financial Covenant. Maintain at all times, subject to periodic reporting
as of the last day of (i) each month (if such date occurs within a Net Cash
Trigger Period), or (ii) each quarter (if such date does not occur within a Net
Cash Trigger Period), an Adjusted Quick Ratio of at least 1.50 to 1.0.
6.8    Protection of Intellectual Property Rights.
(a)    (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business; (ii) promptly advise Bank
in writing of material infringements or any other event that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property; and (iii) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.
(b)    Provide written notice to Bank concurrently with the required delivery of
a Compliance Certificate pursuant to Section 6.2 of entering or becoming bound
by any Restricted License (other than over-the-counter software that is
commercially available to the public) since the date of delivery of the most
recently delivered Compliance Certificate pursuant to Section 6.2.
6.9    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.


15
BN 22796152v7

--------------------------------------------------------------------------------




6.10    [Reserved].
6.11    Initial Audit. Bank shall have completed the Initial Audit, with results
satisfactory to Bank in its sole and absolute discretion, within the earlier of
(i) 120 days after the Effective Date or (ii) 10 days prior to the initial
extension of credit hereunder.
6.12    Access to Collateral; Books and Records. Upon reasonable prior notice
(provided no notice is required if an Event of Default has occurred and is
continuing), allow Bank, or its agents, to inspect the Collateral and audit and
copy Borrower’s Books. Such inspections or audits shall be conducted no more
often than once every twelve (12) months unless Bank reasonably determines that
conditions warrant more frequent inspections and audit or unless an Event of
Default has occurred and is continuing, in which case such inspections and
audits shall occur as often as Bank shall determine is necessary. The foregoing
inspections and audits shall be at Borrower’s expense, and the charge therefor
shall be $1,000 per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses.
6.13    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, within
thirty (30) days (or such longer period as Bank may agree) after Borrower or any
Guarantor forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, Borrower and such Guarantor shall
(a) cause any such new Domestic Subsidiary to provide to Bank a joinder or
Guaranty (at Bank’s election), together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien; provided,
however, the Collateral may also be subject to Permitted Liens), (b) provide to
Bank appropriate certificates and powers and financing statements, pledging all
of the direct or beneficial ownership interest in such new Subsidiary to the
extent constituting Collateral, in form and substance reasonably satisfactory to
Bank, and (c) provide to Bank all other documentation in form and substance
satisfactory to Bank, including one or more opinions of counsel satisfactory to
Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 6.13 shall
be a Loan Document. Notwithstanding the foregoing, to the extent such new
Subsidiary is created solely for the purpose of consummating an acquisition
permitted by Section 7.3, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in this Section 6.13, as
applicable, until the respective acquisition is consummated (at which time the
surviving entity of the respective transaction shall be required to so comply in
accordance with the provisions hereof).
6.14    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Upon Bank’s reasonable
request, deliver to Bank, within five (5) days after the same are sent or
received, copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law, in each case that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
7.    NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn out or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of Borrower’s use or transfer or money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (e) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business; and
(f) other Transfers in an aggregate amount not to exceed $1,000,000 during the
term of this Agreement.


16
BN 22796152v7

--------------------------------------------------------------------------------




7.2    Changes in Business, Ownership Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; or (c) permit or
suffer any Change in Control.
Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations each contain less than One Million Dollars
($1,000,000) in Borrower’s assets or property) or deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of One Million
Dollars ($1,000,000) per location to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational type, (4)
change its legal name, or (5) change any organizational number (if any) assigned
by its jurisdiction of organization. If Borrower intends to deliver any portion
of the Collateral valued, individually or in the aggregate, in excess of One
Million Dollars ($1,000,000) per location to a bailee not already disclosed in
the Perfection Certificate, and Bank and such bailee are not already parties to
a bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will use commercially
reasonable efforts to have such bailee execute and deliver a bailee agreement in
form and substance reasonably satisfactory to Bank.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary) except:
(a)    purchases or other acquisitions by Borrower of the capital stock in a
Person that, upon the consummation thereof, will be a Subsidiary (including as a
result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person; provided
that, with respect to each such purchase or other acquisition:
(i)total consideration including cash, Earn-Out Obligations and the value of any
non-cash, for all such transactions during the term of this Agreement does not
in the aggregate exceed Fifty Million Dollars ($50,000,000);
(ii)after giving effect to any such purchase or other acquisition, (A) no Event
of Default shall have occurred and be continuing and (B) Borrower shall be in
compliance, on a pro forma basis, with the financial covenants for the trailing
three month period ended on the last day of the most recent month ending at
least 30 days prior to the consummation of such purchase or other acquisition;
(iii) [reserved];
(iv)all transactions related thereto are consummated in accordance with all
requirements of law in all material respects and, in the case of any acquisition
of a Person, the board of directors or equivalent governing body of such
acquired Person or its selling equity-holders shall have approved such purchase
or other acquisition,
(v)the business of such Person, or such assets, as the case may be, constitute a
business that is of the type conducted by Borrower on the Effective Date or
reasonably related, ancillary thereto, complementary, synergistic or reasonable
extensions thereof,
(vi)Borrower shall have provided to Bank a certificate of a Responsible Officer
certifying that all the requirements set forth in this Section have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in Section 7.3(a)(ii), and


17
BN 22796152v7

--------------------------------------------------------------------------------




(vii)Borrower shall provide to Bank as soon as available but in any event not
later than five (5) Business Days after the execution thereof, a copy of any
executed purchase agreement or similar agreement with respect to any such
purchase or acquisition.
(b)    any Subsidiary of a Loan Party may be merged or consolidated with or into
a Loan Party (provided that a Loan Party shall be the continuing or surviving
Person).
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (provided, however, the Collateral may also be subject
to Permitted Liens), or enter into any agreement, document, instrument or other
arrangement (except with or in favor of Bank) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s Intellectual Property in
favor of Bank, except as is otherwise permitted in Section 7.1 hereof and the
definition of “Permitted Liens” herein.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof.
7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof and pay cash in lieu of the issuance of fractional shares in
connection with such conversions, (ii) Borrower may pay dividends solely in
common stock; (iii) Borrower may repurchase the stock of former employees or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided that the aggregate amount of all such
repurchases does not exceed Two Million Five Hundred Thousand Dollars
($2,500,000) in the aggregate during the term of this Agreement; (iv) Borrower
may repurchase its capital stock pursuant to a stock repurchase program approved
by Borrower’s board of directors, provided that (A) the aggregate amount of all
such repurchases does not exceed Twenty Million Dollars ($20,000,000) in the
aggregate during the term of this Agreement and (B) no Net Cash Trigger Period
is then in effect; or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (v) Borrower may
repurchase equity securities to the extent that such repurchase is deemed to
occur (A) upon “net exercise” of options or warrants if such equity securities
represent the exercise price of such options or warrants or (B) in connection
with the retention of equity securities in payment of withholding taxes in
connection with equity-based compensation plans.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for (i)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (ii)
transactions permitted pursuant to Sections 7.3 and 7.7, (iii) transactions
between or among Borrower and its Subsidiaries that are not otherwise prohibited
by this Article 7, (iv) reasonable and customary indemnification arrangements
with regard to officers and directors that are approved by the Borrower’s board
of directors in accordance with applicable law, and (v) reasonable and customary
compensation arrangements (including equity based compensation) with Borrower’s
employees and consultants in the ordinary course of business and consistent with
industry practice.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) except as
otherwise permitted pursuant to the terms of the subordination, intercreditor,
or other similar agreement in favor of Bank (which agreement shall be in form
and substance reasonably satisfactory to Bank) to which the Subordinated Debt is
subject, amend any provision in any document relating to the Subordinated Debt
which would


18
BN 22796152v7

--------------------------------------------------------------------------------




increase the amount thereof, provide for earlier or greater principal, interest,
or other payments thereon, or adversely affect the subordination thereof to
Obligations owed to Bank.
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
8.    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a)    Borrower fails or neglects to perform any obligation in Sections 6.2,
6.4, 6.5, 6.6, 6.7, or 6.12 or violates any covenant in Section 7; or
(b)    Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within twenty (20) days after
the occurrence thereof; provided, however, that if the default cannot by its
nature be cured within the twenty (20) day period or cannot after diligent
attempts by Borrower be cured within such twenty (20) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional period (which shall not in any case exceed twenty (20) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period). Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above;
8.3    [Reserved].
8.4    Attachment; Levy; Restraint on Business.
(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary) in excess of $1,000,000, or (ii) a notice of lien or
levy is filed against any of Borrower’s assets by any Governmental Authority,
and the same under subclauses (i) and (ii) hereof are not, within twenty (20)
days after the occurrence thereof, discharged or stayed (whether through the
posting of a bond or otherwise); provided, however, no Credit Extensions shall
be made during any twenty (20) day cure period; or


19
BN 22796152v7

--------------------------------------------------------------------------------




(b)    (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
8.5    Insolvency. (a) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or Borrower or any of its
Subsidiaries fails to be solvent as described under Section 5.6 hereof; (b)
Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Borrower or any of its Subsidiaries and
is not dismissed or stayed within forty-five (45) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);
8.6    Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, any default (after giving
effect to any applicable grace or cure periods) resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of Two
Million Five Hundred Thousand Dollars ($2,500,000);
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Million Five Hundred Thousand Dollars ($2,500,000)
(not covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within twenty (20) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9    Subordinated Debt. Any subordination agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or the subordination agreement, except, in each case, as may be
permitted pursuant to the terms of such subordination agreement;
8.10    Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect other than in accordance with its
terms; (b) any Guarantor does not perform any obligation or covenant under any
guaranty of the Obligations subject to any applicable grace or cure period; (c)
any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with
respect to any Guarantor, (d) the liquidation, winding up, or termination of
existence of any Guarantor, except as permitted by the Loan Documents, or (e) a
material impairment in the perfection or priority of Bank’s Lien in the
collateral provided by Guarantor or in the value of such collateral; or
8.11    Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal cause, or could reasonably be expected to cause, a
Material Adverse Change.
9.    BANK’S RIGHTS AND REMEDIES


20
BN 22796152v7

--------------------------------------------------------------------------------




9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b)    stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;
(c)    demand that Borrower (i) deposit cash with Bank in an amount equal to at
least 105% of the aggregate face amount of all Letters of Credit remaining
undrawn (plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment)), to secure
all of the Obligations relating to such Letters of Credit, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;
(d)    [reserved];
(e)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;
(f)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
(g)    apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;
(h)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
(i)    place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
(j)    demand and receive possession of Borrower’s Books; and
(k)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with


21
BN 22796152v7

--------------------------------------------------------------------------------




Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations, and
any other obligations which, by their terms, are to survive the termination of
this Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement) have been
satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations (other than inchoate indemnity obligations,
and any other obligations which, by their terms, are to survive the termination
of this Agreement, and any Obligations under Bank Services Agreements that are
cash collateralized in accordance with Section 4.1 of this Agreement) have been
fully repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower or to other Persons legally entitled thereto; Borrower
shall remain liable to Bank for any deficiency. If Bank, directly or indirectly,
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.
9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices and Section 9-207 of the Code regarding the safekeeping of the
Collateral in the possession or under the control of Bank, Bank shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other Person.
Borrower bears all risk of loss, damage or destruction of the Collateral, except
as set forth in the previous sentence.
9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.


22
BN 22796152v7

--------------------------------------------------------------------------------




10.    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
If to Borrower:    A10 Networks, Inc.
3 West Plumeria Drive
San Jose, California 95134
Attn: Greg Straughn, CFO and Robert Cochran, VP Legal
Email: gregs@a10networks.com; RCochran@a10networks.com
Website URL: a10networks.com
If to Bank:    Silicon Valley Bank
2400 Hanover Street
Palo Alto, California
Attn: Ben Yu
Email: BYu@svb.com
with a copy to (which shall not constitute notice):


Buchalter Nemer, A Professional Corporation
1000 Wilshire Boulevard, Suite 1500
Los Angeles, California 90017
Attention: Robert J. Davidson, Esq.
Facsimile No.: (213) 630-5692
E-Mail: rdavidson@buchalter.com


11.    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS


23
BN 22796152v7

--------------------------------------------------------------------------------




WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12.    GENERAL PROVISIONS
12.1    Termination Prior to Revolving Line Maturity Date; Survival. All
covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement) have been
satisfied. So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations, any other obligations which, by their terms, are
to survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to Bank. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following


24
BN 22796152v7

--------------------------------------------------------------------------------




from, consequential to, or arising from transactions between Bank and Borrower
(including reasonable attorneys’ fees and expenses), except in each case for
Claims and/or losses directly caused by such Indemnified Person’s gross
negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by both Bank and Borrower.
12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”) , provided that such Bank Entities shall be
bound by the confidentiality provisions set forth in this Section 12.9; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, Bank shall use its best efforts to obtain any prospective
transferee’s or purchaser’s agreement to the terms of this Section 12.9); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party on a
non-confidential basis, if Bank does not know that the third party is prohibited
from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses so long as such
confidential information is aggregated and anonymized prior to distribution,
unless otherwise permitted in writing by Borrower. The provisions of the
immediately preceding sentence shall survive termination of this Agreement.


25
BN 22796152v7

--------------------------------------------------------------------------------




12.10    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.13    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.14    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.15    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
13.    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Adjusted Quick Ratio” is, on any date, the ratio of (a) Quick Assets, divided
by (b) the result of (i) Current Liabilities less (ii) Borrower’s and its
Subsidiaries’ Deferred Revenue.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors and, for any Person that is a
limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.


26
BN 22796152v7

--------------------------------------------------------------------------------




“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.
“Availability Amount” is (a) (i) at any time during a Net Cash Trigger Period,
the lesser of (x) the Revolving Line or (y) the amount available under the
Borrowing Base, or (ii) at all other times, the Revolving Line, minus (b) the
aggregate amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), and minus (c) the outstanding principal balance
of any Advances.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.
“Bankruptcy-Related Defaults” is defined in Section 9.1.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is at any time during a Net Cash Trigger Period the sum of (i)
70% of Eligible Foreign Accounts, plus (ii) 80% of all other Eligible Accounts,
in each case as determined by Bank from Borrower’s most recent Borrowing Base
Certificate; provided, however, that Bank has the right to decrease the
foregoing percentages in its good faith business judgment to mitigate the impact
of events, conditions, contingencies, or risks which may adversely affect the
Collateral or its value.
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.
“Borrowing Base Report” is defined in Section 6.2(a).
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Notice of Borrowing or other Advance request, on
behalf of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that Bank may conclusively rely on such certificate unless
and until such Person shall have delivered to Bank a further certificate
canceling or amending such prior certificate.


27
BN 22796152v7

--------------------------------------------------------------------------------




“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition; and (e) any Investments permitted by Borrower’s Board approved
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved by the Bank in
writing.
“Change in Control” means
(a)    any event, transaction, or occurrence as a result of which any “person”
(as such term is defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act),
other than (a) a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, (b) Lee Chen or (c) Summit Partners, L.P. and its
affiliates, is or becomes a beneficial owner (within the meaning Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Borrower, representing forty percent (40%) or more of the combined voting power
of Borrower’s then outstanding securities; or
(b)     any event, transaction, or occurrence as a result of which Lee Chen or
Summit Partners, L.P. and its affiliates, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing more than fifty percent
(50%) of the combined voting power of Borrower’s then outstanding securities.
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation Person of another such as an obligation, in
each case, directly or indirectly guaranteed, endorsed, co made, discounted or
sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar


28
BN 22796152v7

--------------------------------------------------------------------------------




agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; but “Contingent Obligation” does not include endorsements in the
ordinary course of business. The amount of a Contingent Obligation is the stated
or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.
“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, Overadvance, Letter of Credit, or any other
extension of credit by Bank for Borrower’s benefit.
“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.
“Current Liabilities” are all obligations and liabilities of Borrower and its
Subsidiaries to Bank, plus, without duplication, the aggregate amount of
Borrower’s and its Subsidiaries’ Total Liabilities that mature within one (1)
year.
“Default Rate” is defined in Section 2.3(e).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“Earn-out Obligations” obligations consisting of earn-outs related to the
enhanced performance of a Person acquired in connection with a purchase or
acquisition permitted by Section 7.3 and that are not disguised installment
payments of the initial purchase price.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time after the Effective Date


29
BN 22796152v7

--------------------------------------------------------------------------------




to adjust any of the criteria set forth below and to establish new criteria in
its good faith business judgment. Unless Bank otherwise agrees in writing,
Eligible Accounts shall not include:
(a)    Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
(b)    Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;
(c)    Accounts with credit balances over ninety (90) days from invoice date;
(d)    Accounts owing from an Account Debtor if twenty five percent (25%) or
more of the Accounts owing from such Account Debtor have not been paid within
ninety (90) days of invoice date;
(e)    Accounts owing from an Account Debtor which does not have its principal
place of business in the United States or in a province of Canada that has
adopted the Personal Property Security Act of Canada;
(f)    Accounts billed from and/or payable to Borrower outside of the United
States unless Bank has a first priority, perfected security interest or other
enforceable Lien in such Accounts under all applicable laws, including foreign
laws (sometimes called foreign invoiced accounts);
(g)    Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
(h)    Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
(i)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
(j)    Accounts owing from an Account Debtor where goods or services have not
yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);
(k)    Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);
(l)    Accounts owing from an Account Debtor the amount of which may be subject
to withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);
(m)    Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
(n)    Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);
(o)    Accounts for which the Account Debtor has not been invoiced;


30
BN 22796152v7

--------------------------------------------------------------------------------




(p)    Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
(q)    Accounts for which Borrower has permitted Account Debtor’s payment to
extend beyond 90 days;
(r)    Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;
(s)    Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);
(t)    Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
(u)    Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent that such Deferred Revenue
exceeds twenty-five percent (25%) of all Accounts;
(v)    Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, (but only to the
extent of the amounts that exceed that percentage), unless Bank approves in
writing; and
(w)    Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
“Eligible Foreign Accounts” shall mean Accounts that meet the requirements of
Eligible Accounts, except clause (e) of such definition.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Euros,” “euros” and “€” each mean the official currency of the European Union,
as adopted by the European Council at its meeting in Madrid, Spain on December
15 and 16, 1995.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and


31
BN 22796152v7

--------------------------------------------------------------------------------




pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Bank.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to such Person;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.


32
BN 22796152v7

--------------------------------------------------------------------------------




“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the first day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.
“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, three, or six months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and (e)
interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.
“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Letter of Credit Application” is defined in Section 2.1.2.
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.
“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.
“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.
“LIBOR Rate Margin” is two and one half percent (2.50%).


33
BN 22796152v7

--------------------------------------------------------------------------------




“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified.
“Loan Party” is any Borrower and any Guarantor.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or financial
condition of Borrower; or (c) a material impairment of the prospect of repayment
of any portion of the Obligations.
“Net Cash” is, on any date, the difference of (a) Borrower’s and its
Subsidiaries’ unrestricted cash and Cash Equivalents, minus (b) the aggregate
amount outstanding at such time of all Credit Extensions.
“Net Cash Trigger Period” is the period commencing on the date for which
Borrower’s Net Cash, as determined by Bank, is less than $50,000,000 and
continuing until Bank’s receipt of a Compliance Certificate delivered pursuant
to Section 6.2(d) demonstrating Borrower’s Net Cash exceeds $50,000,000 as of
the date of such Compliance Certificate.
“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.5(a), substantially in the form of Exhibit B, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.6, substantially in the form of Exhibit C, with
appropriate insertions.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Overadvance” is defined in Section 2.2.
“Parent” is defined in Section 3.8(b).
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment/Advance Form” is that certain form attached hereto as Exhibit F.
“Perfection Certificate” is defined in Section 5.1.


34
BN 22796152v7

--------------------------------------------------------------------------------




“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)    Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business, including, without limitation, unsecured Indebtedness incurred with
corporate credit cards;
(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(g)    Indebtedness that constitutes a Permitted Investment under clause (g) of
the definition of Permitted Investments;
(h)    Indebtedness with respect to surety bonds and similar obligations arising
in the ordinary course of business;
(i)    Guaranties of Permitted Indebtedness;
(j)    Earn-Out Obligations to the extent that such Indebtedness, when taken
together with all cash consideration paid for acquisitions permitted by Section
7.3, does not exceed $50,000,000;
(k)    [reserved];
(l)    Indebtedness representing deferred compensation to employees of the
Borrower and its Subsidiaries incurred in the ordinary course of business;
(m)    Indebtedness consisting of insurance premium financing;
(n)    Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect a Person against
fluctuations in interest rates, currency exchange rates, or commodity prices;
(o)    other Indebtedness not otherwise permitted by Section 7.4 not exceeding
Two Million Dollars ($2,000,000) in the aggregate outstanding at any time; and
(p)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (q) above, provided that the
principal amount thereof is not increased, except by an amount equal to
reasonable premium and other fees and expenses reasonably incurred in connection
therewith, or the terms thereof are not modified to impose more burdensome
terms, taken as a whole, upon Borrower or its Subsidiary, as the case may be.
“Permitted Investments” are:
(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;
(b)    Investments consisting of Cash Equivalents;


35
BN 22796152v7

--------------------------------------------------------------------------------




(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of deposit and securities accounts in which Bank
has a perfected security interest to the extent required by Section 6.6;
(e)    Investments accepted in connection with Transfers permitted by Section
7.1;
(f)    Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;
(g)    Investments (i) by any Loan Party in any other Loan Parties, (ii) by
Subsidiaries in any Loan Party, (iii) by any non-Loan Party in any other
non-Loan Party, and (iv) by any Loan Party in any non-Loan Party in an amount to
not to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) in the
aggregate for all such non-Loan Parties at any one time;
(h)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers, directors or consultants relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;
(i)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(j)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (j) shall not
apply to Investments of Borrower in any Subsidiary;
(k)    Investments not exceeding Two Hundred Fifty Thousand Dollars ($250,000)
in the aggregate, existing at the time a Person became a Subsidiary or assets
were acquired from such Person in connection with an acquisition or purchase
permitted by Section 7.3;
(l)    Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect a Person against
fluctuations in interest rates, currency exchange rates, or commodity prices;
(m)    purchases and acquisitions permitted by Section 7.3; and
(n)    other Investments not otherwise permitted by Section 7.7 not exceeding
Two Million Five Hundred Thousand Dollars ($2,500,000) in the aggregate
outstanding at any time.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    purchase money Liens or capital leases (i) on Equipment acquired or held
by Borrower incurred for financing the acquisition of the Equipment securing no
more than Two Million Five Hundred Thousand


36
BN 22796152v7

--------------------------------------------------------------------------------




Dollars ($2,500,000) in the aggregate amount outstanding, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;
(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not validly prohibit granting Bank a security
interest therein;
(h)    non-exclusive licenses of Intellectual Property granted to third parties
in the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
(i)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
(j)    Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated purchase or acquisition permitted by Section 7.3;
(k)    deposits to secure the performance of bids, trade contracts and leases
(other than for borrowed money), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(l)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(n)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and deposits made in the ordinary
course of business to secure liability to insurance carriers;
(o)    Liens in favor of other financial institutions arising in connection with
deposit and/or securities accounts held at such institutions, provided that Bank
has a perfected security interest in the amounts held in such deposit and/or
securities accounts to the extent required by Section 6.6; and
(p)    other Liens; provided that the aggregate principal amount of obligations
secured by Liens existing in reliance on this clause shall not exceed $250,000
at any time outstanding.


37
BN 22796152v7

--------------------------------------------------------------------------------




“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).
“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.
“Prime Rate Margin” is negative one half of one percent (-0.50%).
“Quarterly Financial Statements” is defined in Section 6.2(c).
“Quick Assets” is, on any date, the sum of Borrower’s and its Subsidiaries’
unrestricted cash and Cash Equivalents and net billed accounts receivable.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (other than any commercial
off-the-shelf licenses or similar agreements that are commercially available to
the public) (a) that validly prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (b) for which a default under or termination of which
could reasonably be expected to interfere with the Bank’s right to sell any
Collateral.
“Revolving Line” is an aggregate principal amount equal to Twenty Five Million
Dollars ($25,000,000).
“Revolving Line Maturity Date” is November 1, 2019.


38
BN 22796152v7

--------------------------------------------------------------------------------




“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).
[Signature page follows.]


39
BN 22796152v7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


BORROWER:
A10 NETWORKS, INC.




By_________________________________________
Name:______________________________________
Title:_______________________________________
BANK:
SILICON VALLEY BANK




By_________________________________________
Name:______________________________________
Title:_______________________________________






[Signature page to Loan and Security Agreement]
BN 22796152v7

--------------------------------------------------------------------------------






EXHIBIT A – COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) more than
sixty-six percent (66.0%) of the presently existing and hereafter arising issued
and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter, (ii) any Equipment that is subject to a Lien that is permitted
pursuant to clause (c) of the definition of Permitted Liens, if the grant of a
security interest with respect to such Equipment pursuant to this Agreement
would be prohibited by the agreement creating such Permitted Lien or would
otherwise constitute a default thereunder, provided, that such Equipment will be
deemed Collateral hereunder upon the termination and release of such Permitted
Lien, or (iii) any Intellectual Property; provided, however, the Collateral
shall include all Accounts and all proceeds of Intellectual Property. If a
judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.




EXHIBIT A

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF NOTICE OF BORROWING
A10 Networks, Inc.


Date: ___________ ___, 20___
TO:
SILICON VALLEY BANK

3003 Tasman Drive
Santa Clara, CA 95054
Attention: CFD Operations
Email: CFDOperations@svb.com
rkinsella@svb.com




RE:
Loan and Security Agreement dated as of November 1, 2016 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), by and
between A10 Networks, Inc., a Delaware corporation (“Borrower”), and Silicon
Valley Bank, a California banking corporation (the “Bank”)

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5(a) of the Loan Agreement, of the borrowing of an Advance.
1.The Funding Date, which shall be a Business Day, of the requested borrowing is
_______________.
2.    The aggregate amount of the requested Advance is $_____________.
3.    The requested Advance shall consist of $___________ of Prime Rate Advances
and $___________ of LIBOR Advances.
4.    The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be __________ months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)    all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and
(c)    the requested Advance will not exceed, as of the designated Funding Date,
the Availability Amount.
BORROWER                    A10 NETWORKS, INC.,
a Delaware corporation






EXHIBIT B

--------------------------------------------------------------------------------




By:     _______________________________
Name:    _______________________________
Title:    ________________________________


For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 









EXHIBIT B

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF NOTICE OF CONVERSION/CONTINUATION
A10 Networks, Inc.


Date: ___________ ___, 20___
TO:
SILICON VALLEY BANK

3003 Tasman Drive
Santa Clara, CA 95054
Attention: CFD Operations
Email: CFDOperations@svb.com
rkinsella@svb.com




RE:
Loan and Security Agreement dated as of November 1, 2016 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), by and
between A10 Networks, Inc., a Delaware corporation (“Borrower”), and Silicon
Valley Bank, a California banking corporation (the “Bank”)

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.6 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:
1.    The date of the [conversion] [continuation] is
                                           , 20___.
2.    The aggregate amount of the proposed Advances to be [converted] is

$                          or [continued] is
$                                  .
3.    The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances.
4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.
The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:
(a)    all representations and warranties of Borrower stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation]; and
(c)    the requested [conversion] [continuation] will not cause the aggregate
principal amount of the outstanding Advances to exceed, as of the designated
Funding Date, (i) the lesser of (A) the Revolving Line and (B) the Borrowing
Base minus (ii) the amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit).


EXHIBIT C

--------------------------------------------------------------------------------




BORROWER                    A10 NETWORKS, INC.,
a Delaware corporation


By:     _______________________________
Name:    _______________________________
Title:    ________________________________




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 







EXHIBIT C

--------------------------------------------------------------------------------





EXHIBIT D - BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

Borrower: A10 Networks, Inc., a Delaware corporation
Lender:    Silicon Valley Bank
Commitment Amount:    $25,000,000.00




EXHIBIT D

--------------------------------------------------------------------------------




ACCOUNTS RECEIVABLE
 
1.    Accounts Receivable (invoiced) Book Value as of ____________________
$_______________
2.    Additions (Please explain on next page)
$_______________
3.    Less: Intercompany / Employee / Non-Trade Accounts
$_______________
4.    NET TRADE ACCOUNTS RECEIVABLE
$_______________
 
 
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
 
5.    90 Days Past Invoice Date
$_______________
6.    Credit Balances over 90 Days
$_______________
7.    Balance of 25% over 90 Day Accounts (Cross-Age or Current Affected)
$_______________
8.    Foreign Account Debtor Accounts
$_______________
9.    Foreign Invoiced and/or Collected Accounts
$_______________
10.    Contra / Customer Deposit Accounts
$_______________
11.    U.S. Government Accounts
$_______________
12.    Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts
$_______________
13.    Accounts with Memo or Pre-Billings
$_______________
14.    Contract Accounts; Accounts with Progress / Milestone Billings
$_______________
15.    Accounts for Retainage Billings
$_______________
16.    Trust / Bonded Accounts
$_______________
17.    Bill and Hold Accounts
$_______________
18.    Unbilled Accounts
$_______________
19.    Non-Trade Accounts (If not already deducted above)
$_______________
20.    Accounts with Extended Term Invoices (Net 90+)
$_______________
21.    Chargebacks Accounts / Debit Memos
$_______________
22.    Product Returns / Exchanges
$_______________
23.    Disputed Accounts; Insolvent Account Debtor Accounts
$_______________
24.    Deferred Revenue in excess of 25% of all Accounts/Other (Please explain
on next page)
$_______________
25.    Concentration Limits
$_______________
26.    TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
$_______________
 
 
27.    Eligible Domestic Accounts (#4 minus #26)
$_______________
28.    ELIGIBLE AMOUNT OF DOMESTIC ACCOUNTS (80% of #27)
$_______________
 
 
29.    Eligible Foreign Accounts (#27 plus #8)
$_______________
30.    ELIGIBLE AMOUNT OF FOREIGN ACCOUNTS (70% of #29)
$_______________
 
 
BALANCES
 
31.    Maximum Loan Amount


$25,000,000.00


32.    Total Funds Available (Lesser of (i) #31 and (ii) sum of #28 plus #30)
$_______________
33.    Present balance owing on Line of Credit
$_______________
34.    Outstanding under Sublimits
$_______________
35.    RESERVE POSITION (#32 minus #33 and #34)
$_______________



[Continued on following page.]


EXHIBIT D

--------------------------------------------------------------------------------




Explanatory comments from previous page:
__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.


COMMENTS:




By: ___________________________
Authorized Signer
Date:    
BANK USE ONLY
Received by: _____________________
AUTHORIZED SIGNER
Date: __________________________
Verified: ________________________
AUTHORIZED SIGNER
Date: ___________________________
Compliance Status: Yes No









EXHIBIT D

--------------------------------------------------------------------------------





EXHIBIT E


COMPLIANCE CERTIFICATE




TO:    SILICON VALLEY BANK                        Date: _______________ ___,
20___
FROM: A10 NETWORKS, INC.


The undersigned authorized officer of A10 Networks, Inc., a Delaware corporation
(“Borrower”), certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.


Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except (i) as explained in an
accompanying letter or footnotes and (ii) with respect to unaudited financial
statements, for the absence of footnotes and subject to year-end audit
adjustments. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Borrowing Base Reports A/R & A/P Agings
Monthly within 30 days
Yes No
Borrowing Base Certificate
Monthly within 30 days
Yes No
Quarterly financial statements
Quarterly for the first 3 fiscal quarters of Borrower’s fiscal year within 45
days
Yes No
Compliance Certificate
[Quarterly within 45 days] [Monthly within 30 days]
Yes No
Annual Operating Budget & Financial Projections
No later than earlier of (i) 30 days after approval by BOD and (ii) 60 days
after FYE
Yes No
Annual financial statement (CPA Audited) & Unqualified Opinion
FYE within 180 days
Yes No
Net cash <$65,000,000 or <$50,000,000
Promptly upon knowledge of shortfall
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
 





EXHIBIT E

--------------------------------------------------------------------------------






The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
___________________________________________________________________________________________
___________________________________________________________________________________________





Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain at all times:
 
 
 
Minimum Adjusted Quick Ratio
1.50:1.00
_____:1.00
Yes No



Other
Threshold
Actual
Exceeds Threshold
 
 
 
 
Net Cash Trigger
$50,000,000
 
Yes No



The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


Other Matters


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


A10 NETWORKS, INC.,
a Delaware corporation




By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No







EXHIBIT E

--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ________________ ___, 20___


I.    Adjusted Quick Ratio (Section 6.7)
Required:    1.50:1.00


Actual:


A.
Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries
$   


B.
Aggregate value of the net billed accounts receivable of Borrower and its
Subsidiaries
$   


C.
Quick Assets (the sum of lines A and B)
$   


D.
Aggregate value of Obligations to Bank
$   


E.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line D above that matures within
one (1) year


$   




F.
Current Liabilities (the sum of lines D and E)
$   


G.
Aggregate value of all amounts received or invoiced by Borrower and its
Subsidiaries in advance of performance under contracts and not yet recognized as
revenue
$   


 
 
 
H.
Line F minus Line G
$   
 
 
 
I.
Adjusted Current Liabilities
$   
 
 
 
J.
Quick Ratio (line C divided by line I)
   



Is line J equal to or greater than 1.50:1:00?


  No, not in compliance                          Yes, in compliance








EXHIBIT E

--------------------------------------------------------------------------------






EXHIBIT F – LOAN PAYMENT/ADVANCE REQUEST FORM


DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME* 


Fax To:     Date: ________________ ___, 20___



--------------------------------------------------------------------------------

LOAN PAYMENT:
A10 NETWORKS, INC.


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________    To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time


Beneficiary Name: _____________________________        Amount of Wire: $    
Beneficiary Bank: ______________________________        Account Number:     
City and State:     


Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)


Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     


Special Instruction:     


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                 Telephone #:     

--------------------------------------------------------------------------------





EXHIBIT F